                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


MICHAEL MECO JOHNSON,

           Plaintiff,

           v.                                             Civil Action No. TDC-18-0951

UNITED STATES OF AMERICA,

           Defendant.




                                    MEMORANDUM OPINION

       Plaintiff Michael Meco Johnson, who is self-represented and currently incarcerated at the

Federal Prison Camp in Loretto, Pennsylvania, has filed this civil action against the United States

of America, seeking return of jewelry and cars which were administratively forfeited by the United

States Drug Enforcement Administration ("DEA").         The Court construes Johnson's filing as a

Motion to Set Aside a Declaration of Forfeiture pursuant to 18 U.S.C.      S 983(e),   which is now

pending.        Also before the Court is Johnson's Motion for Judgment on the Pleadings and for

Summary Judgment, which the Court construes as a reply memorandum in support ofthe Motion

to Set Aside a Declaration of Forfeiture. Having reviewed the submitted materials, the Court finds

that no hearing is necessary.     See D. Md. Local R. 105.6. For the reasons set forth below, the

Motion will be denied.

                                          BACKGROUND

       This case began with a federal drug investigation nearly five years ago. On October 6,

2015, Johnson gave $28,850 in U. S. currency to a confidential source for the purchase of controlled

substances. The DEA then recovered these funds from the confidential source. The next day, law
enforcement officers executed a federal search warrant at Johnson's residence on Greenfield Road

in Elkridge, Maryland and seized controlled substances, drug paraphernalia, and the following

additional property ("the Property"):   (1) $98,200 in U.S. currency; (2) 20 items of jewelry with

an estimated value of $129,660; (3) a 2000 Mercedes Benz CLK 320 ("the Mercedes"; and (4) a

2010 Chevrolet Corvette ("the Corvette").     Johnson was arrested and charged by the State of

Maryland on October 8, 2015 with possession with intent to distribute controlled substances and

was released on bond.

       The Property was accepted by the DEA for administrative forfeiture proceedings.      For all

such items, the DEA published a notice ofthe seizure and the administrative forfeiture proceedings

on an official government forfeiture website for 30 consecutive days and mailed notice by certified

mail to the known potential claimants, including, but not limited to, Johnson.     For all items of

Property, notice was mailed to Johnson on December 2,2015 at three addresses: (1) the Elkridge,

Maryland at which the search warrant had been executed; (2) an address on D Street, S.E., in

Washington, D.C.; and (3) the office of Matthews, Owens and Associates, LLC in Columbia,

Maryland, which is the law office of attorney Jennifer Lynn Matthews, who represented Johnson

in his state criminal case at the time. In each instance, the mailing to the Maryland address was

returned as undeliverable, the mailing to the Washington, D.C. address was signed for by "Katrina

Johnson," and the mailing to Jennifer Matthews was signed for by "J. Owens."

        For the Mercedes, the DEA also mailed notices to Ebony Patrice Patterson, the primary

leaseholder, at an address in Temple Hills, Maryland, and to Rhonda Lenette Kennedy, the

registered owner, at an address in Upper Marlboro, Maryland. The signatures on the certified mail

receipts appear to be those of Patterson and Kennedy.    For the Corvette, the DEA also mailed a

notice to Patterson at the Temple Hills address, and Patterson signed the certified mail receipt.



                                                 2
The DEA did not receive any claims for any of the items of Property before the deadline of

February 12,2016, so all items were administratively forfeited to the Government pursuant to 18

U.S.C.   S   1609. The jewelry and cars were then sold by the United States Marshals Service, with

the Mercedes sold on August 1, 2016, the Corvette sold on December 12, 2016, and the last items

of jewelry sold on January 31, 2017.

         On February 1,2016, shortly before the expiration ofthe claims period for the Property, a

federal grand jury indicted Johnson for possession with intent to distribute controlled substances.

The Indictment also contained a forfeiture allegation for the $98,200 in U.S. currency and the

jewelry seized from Johnson's residence on October 7, 2015, but not for the cars seized that same

day or the $28,850 recovered from the confidential source on October 6, 2015. Johnson made his

initial appearance in federal court on April 13, 2016, at which point he was ordered detained. He

remained detained from April 13, 2016 until he was released on conditions on May 24,2016.        On

July 18, 2016, Johnson pleaded guilty to possession with intent to distribute controlled substances.

On November 16, 2016, prior to his sentencing, Johnson requested that new counsel be appointed.

On November 22,2016, the Court (Connelly, M.J.) held an attorney inquiry hearing, during which

it relieved Matthews as counsel and appointed the Federal Public Defender as new counsel for

Johnson.

         At the sentencing hearing on AprilS, 2017, the Court learned for the first time that the

jewelry, as well as the two vehicles that, according to Johnson, belonged to other individuals, had

previously been forfeited and sold, even though the Court had not yet signed the proposed criminal

forfeiture order relating to the currency and jewelry.   The Court ordered the Government to file

supplemental materials explaining the process and authority under which the jewelry was forfeited.

Based upon the materials submitted by the Government, the Court found that the DEA had seized



                                                   3
the currency, jewelry, and vehicles pursuant to the nonjudicial administrative forfeiture process

detailed above. See 18 U.S.C.     S   983; 19 U.S.C.    SS   1602-1619 (2012); 21 U.S.C.   S   881 (2012)

(applying the Title 19 customs forfeiture process to Title 21 drug cases).             Thus, while the

Indictment included a criminal forfeiture allegation relating to the cash and jewelry pursuant to 21

U.S.C.    S 853 and 28 U.S.C. S 2461(c),   the Government actually used the administrative forfeiture

process rather than the criminal forfeiture process to gain title to the currency, jewelry and vehicles.

In light of this finding, the Court held that Johnson's challenge to the administrative forfeitures

could not proceed in his criminal case. Johnson was sentenced to a term of imprisonment of 48

months.

          On April 2, 2018, while serving his sentence, Johnson filed a motion in his criminal case

requesting that the Government provide an accounting of the items seized pursuant to the

administrative forfeiture process, which the Court opened as this civil action and now construes as

a Motion to Set Aside a Declaration of Administrative Forfeiture pursuant to 18 U.S.C.           S 983(e).
That same day, Johnson filed a Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C.    S 2255   ("2255 Motion") on the basis of Matthews's          alleged ineffective assistance of

counsel, which the Court denied on January 18,2019. See Johnson v. United States, No. TDC-16-

0030,2019 WL 266210, at *8 (D. Md. Jan. 18,2019).

                                             DISCUSSION

          In his Motion, Johnson alleges that the administrative forfeiture of the currency, jewelry,

and cars without an order of the Court violated his due process rights.              He states that the

Government's notice was improper because he did not receive the certified mail regarding the

forfeiture. He also argues that neither the cars nor the jewelry were involved in any illegal activity

or purchased with money obtained through drug sales. Finally, he argues that Matthews failed to



                                                    4
provide adequate representation in the forfeiture proceeding because she promised to file claims

for the seized items on his behalf, but failed to do so. In response, the Government contends that

the notice provided by the DEA of the administrative forfeiture satisfied due process requirements

and that to the extent that Johnson seeks to challenge the merits of the forfeiture, he is barred from

doing so.

I.      Legal Standard

        "Any person entitled to written notice in any nonjudicial civil forfeiture proceeding who

does not receive such notice may file a motion to set aside a declaration of forfeiture with respect

to that person's interest in the property."   18 U.S.C.   S 983(e)(1).   The Court must grant the motion

if "(A) the Government knew, or reasonably should have known, of the moving party's interest

and failed to take reasonable steps to provide such party with notice; and (B) the moving party did

not know or have reason to know ofthe seizure within sufficient time to file a timely claim." Id.

In the context of administrative forfeiture proceedings, notice "must be 'reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action.'"       United

States v. Minor, 228 F.3d 352, 357 (4th Cir. 2000) (quoting Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306,314 (1950)). Actual notice is not required; rather, the Government can

defend "the constitutional validity of any chosen method . . . on the ground that it is in itself

reasonably certain to inform those affected."      Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306,315 (1950); see also Dusenbery v. United States, 534 U.S. 161, 170, 172-73 (2002).

        If an individual seeks to contest the merits of an administrative forfeiture, the exclusive

means for doing so is by filing a claim with the federal agency within the claims period as detailed

in 18 U.S.C.   S 983(a).   If a claim is timely filed, the administrative proceedings terminate, and the

agency must file a complaint for judicial forfeiture in the district court within 90 days or return the



                                                     5
seized property.    18 U.S.C.   S   983(a)(3).   If no claim is filed, a district court may review the

administrative forfeiture for compliance with due process requirements, as detailed above, but

lacks jurisdiction to review the merits ofthe forfeiture. See, e.g., Ibarra v. United States, 120 F.3d

472,475-76   (4th Cir. 1997) (holding that "once the Government initiates forfeiture proceedings,

the district court is divested of jurisdiction     . . . [and] remains without jurisdiction during the

pendency of the proceeding unless the claimant timely files a claim"); Longenette v. Krusing, 322

F.3d 758, 761 n.4 (3d Cir. 2003) (stating that "[i]f an individual fails to contest an administrative

forfeiture, he loses all recourse for judicial review of the administrative proceeding's merits).

II.     Merits

        Johnson argues that neither the cars nor the jewelry were involved in any illegal activity or

purchased with money procured through drug sales.            He states that the jewelry seized by the

Government consisted of sentimental gifts from family and items he bought for himself through

his 25 years of legal employment, including owning his own hair salon. He also asserts that the

cars were owned by Patterson and Kennedy, who had nothing to do with his criminal case.

Although both the fact that the vehicles were owned by uncharged individuals and the fact that

that Government's    case did not rely on any evidence of drugs found in the vehicles may raise

questions about the propriety of their forfeiture, these arguments go to the merits of whether the

administrative forfeiture was proper. Because it is undisputed that Johnson failed to file a timely

claim with the DEA, the Court lacks jurisdiction to review them. See Ibarra, 120 F.3d at 475-76.

Accordingly, the Court may not set aside the forfeiture on these grounds and makes no finding

regarding the connection of the forfeited items to Johnson's criminal activity or the propriety of

the DEA's determination that these items were subject to forfeiture.




                                                     6
III.    Notice

        In Johnson's Motion to Set Aside a Declaration of Forfeiture, he does not appear to contest

the adequacy of the DEA's notice. However, in his reply memorandum, Johnson states that the

notice was constitutionally deficient because he did not receive the certified mail announcing the

administrative forfeiture.   This assertion, however, is contradicted by Johnson's June IS, 2017

letter to the Attorney Grievance Commission of Maryland, attached to Johnson's Reply, in which

he wrote, "The Department of Justice mailed notices to Ms. Kennedy, Ms. Patterson and myself

[i]n December 2015. I immediately contacted Ms. Matthews to find out what I should ... do with

the Forfeiture Notices and I also asked her should Ms. Patterson and Ms. Kennedy obtain an

attorney regarding the return of their cars[.]" 6/15/17 Ur. at 3, ECF No. 10-1. This statement,

written closer in time to the date when Johnson would have received the notices of forfeiture,

effectively concedes that Johnson received the notices sent to him by certified mail in December

2015.   Indeed, the majority of Johnson's letter to the Attorney Grievance Commission and a

significant portion of both his Motion and Reply rely on the premise that Johnson received the

notices, conferred with Matthews about them, and then relied on Matthews's representation that

she would file a claim on his behalf, which she failed to do. Thus, Johnson's own filings establish

that he actually received the notices of forfeiture.

        Even if Johnson did not receive the mailed notices, actual notice is not required in the

administrative forfeiture context, as long as the DEA's actions were "reasonably calculated to

apprise [Johnson] of the pendency ofthe action." Dusenbery, 534 U.S. at 170 (quoting Mullane,

339 U.S. at 314). "Absent exceptional circumstances, written notice of forfeiture by certified mail

to the claimant's residence satisfies due process, even if the claimant does not receive actual

notice." Lobzun v. United States, 422 F.3d 503,507 (7th Cir. 2005); see also Dusenbery, 534 U.S.



                                                       7
at 169-70; Mullane, 339 U.S. at 318-19. However, if a mailed notice is returned unclaimed, the

Government must take additional reasonable steps to attempt to provide notice prior to issuing a

declaration of forfeiture, if it is practicable to do so. See Jones v. Flowers, 547 U.S. 220, 225

(2006) (addressing notice requirements in the analogous tax sale context).

          In this case, the DEA posted notice of the administrative forfeiture proceedings on a

government website for 30 consecutive days in accordance with 28 C.F.R. ~ 8.9(a). See 19 U.S.C.

~ 1607(a) (directing notice to be published for at least three successive weeks as directed by the

agency head); 21 U.S.C. ~ 881(d) (applying Title 19 customs forfeiture process to Title 21 drug

cases).    Within 60 days of the seizures, the DEA also sent written notices to Johnson at three

addressees, including to his attorney, in accordance with 28 C.F.R. ~ 8.9(b). See 18 U.S.C. ~

983(a)(l)(A)(i);   19 U.S.c. ~ 1607(a). Although all notices sent to one of the three addresses were

returned unclaimed, all the other notices were successfully delivered. The individual who signed

for the notices at Johnson's     Washington, D.C. address had the same last name as Johnson,

providing no reason for the DEA to believe that it had the wrong address or that its notice would

not reach Johnson, as Johnson was not incarcerated at the time the notices were mailed. It also

appears that the individual at Matthews, Owens, and Associates who signed for the notices with

the name "J. Owens" was a law partner Johnson's attorney, Jennifer Matthews, again supporting

the conclusion that the notice had been delivered to the proper address and was "reasonably

calculated" to be delivered to Johnson and apprise him of the administrative forfeiture. Dusenbery,

534 U.S. at 168.       Under these circumstances,     the Government's   notice complied with the

constitutional due process requirements.      The Court therefore has no basis to set aside the

administrative forfeiture. See id.; 18 U.S.C. ~ 983(e).




                                                  8
       The Court understands that Johnson genuinely believes that the forfeiture of the jewelry

and cars was unjust. However, based on his own account, the responsibility for the uncontested

loss of the Property would rest primarily with his counsel, not the Government.       Johnson asserts

that after he received notices of the administrative forfeiture and discussed them with Matthews,

she asked him, Patterson, and Kennedy to submit documentation of ownership of the cars and

jewelry, which they did, and then assured Johnson that she would file claims on his behalf, but she

failed to do so.   Filing a claim to preserve Johnson's rights in the administrative forfeiture

proceeding would have required minimal effort on Matthews's part. See 18 U.S.C.        S 983(a)(2)(C)
& (D). Although Johnson alleges that Matthews was supposed to seek the return of the Property

as part of plea negotiations, no such agreement was reached and included in the plea agreement.

If Johnson's allegations are true, then it would be his attorney, not the Government, who was

responsible for the loss of an opportunity to contest the forfeiture of items of significant financial

and sentimental value. The Court understands that Johnson has separately filed a complaint with

the Attorney Grievance Commission of Maryland.

       To the extent that Johnson questions why the law permits administrative forfeiture based

only on a failure to object, without any judicial process, such a system has justifiably been subject

to criticism. Although "[m]odern civil forfeiture statutes are plainly designed, at least in part, to

punish the owner of property used for criminal purposes," civil forfeiture can "enable the

government to seize property without any predeprivation judicial process and to obtain forfeiture

of the property even when the owner is personally innocent" or without "procedural protections

that accompany criminal proceedings." Leonardv. Texas, 137 S. Ct. 847, 847-48 (2017) (Thomas,

J., concurring in the denial of a writ of certiorari). Indeed, systems that allow law enforcement to

"seize property with limited judicial oversight and retain it for their own use" have "led to



                                                  9
egregious and well-chronicled abuses."      Id. at 848. Courts are beginning to validate concerns

about civil forfeiture. See Timbs v. Indiana, 139 S. Ct. 682, 686, 690-91 (2019) (holding, in a case

in which local police had forfeited a criminal defendant's Land Rover SUV valued at more than

four times the maximum monetary fine of$10,000, that the Excessive Fines Clause of the Eighth

Amendment applies to civil forfeitures effected by the states). At this point, however, the regime

that allows law enforcement to seize property pursuant to a search warrant and administratively

forfeit it without judicial oversight or a finding of guilt, simply because of a failure to respond to

a notice of forfeiture, remains lawful, if not just. See 18 U.S.C.   S 983.   This remains true even in

cases, as here, where the property was forfeited even before the defendant pleaded guilty. Thus,

while the Court understands Johnson's frustration with the loss of the Property without a judicial

proceeding to contest whether it was subject to forfeiture, the Court must deny Johnson's Motion.

                                          CONCLUSION

       For the foregoing      reasons,   Johnson's     Motion   to Set Aside      the Declaration    of

Administrative Forfeiture will be DENIED. A separate Order shall issue.



Date: April 30, 2019




                                                  10
